Citation Nr: 0426281	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  01-03 048	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than August 1, 2000, 
for the apportionment of the veteran's non-service-connected 
pension benefits on behalf of his child, KLC.

ATTORNEY FOR THE BOARD

M. A. Herman, Counsel




INTRODUCTION

The veteran has active military service from May 1974 to 
April 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which apportioned the veteran's non-service-
connected pension benefits on behalf of his child KLC, until 
she reached the age of 18.  The appellant, who is the mother 
of the veteran's child, KLC, has perfected an appeal of the 
effective date of the apportionment.

In December 2001, the appellant did not appear for her 
scheduled hearing before the Board.

By a decision on November 14, 2003, the Board determined that 
the proper effective date for the apportionment of the 
veteran's non-service-connected pension benefits on behalf of 
his child, KLC, was June 19, 2000, and the commencement date 
for payment of the apportionment was July 1, 2000.  By an 
Order in May 2004, the Deputy Vice Chairman of the Board 
granted Reconsideration of the November 14, 2003, Board 
decision pursuant to 38 U.S.C.A. § 7103 (West 2002); 38 
C.F.R. 
§ 20.1000(a) (2003), and the case is now before an expanded 
Reconsideration Panel of the Board.  Once a decision by the 
Reconsideration Panel is promulgated, it will replace the 
November 14, 2003, decision by the Board.


FINDINGS OF FACT

1.  The veteran's child, KLC, was not in his custody, when on 
behalf of KLC, the appellant's original claim for 
apportionment of the veteran's non-service-connected pension 
benefits was received by VA on June 19, 2000.

2.  The payment of apportionment commences on June 19, 2000.


CONCLUSION OF LAW

The effective date for the apportionment of the veteran's 
non-service-connected pension benefits on behalf of his 
child, KLC, and the commencement date for payment of the 
apportionment is June 19, 2000.  38 U.S.C.A. §§ 5307, 5110 
(West 2002); 38 C.F.R. §§ 3.31(c), 3.400(e), 3.458(g) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 ("VCAA")

The Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law in November 2000, and codified in part at 38 
U.S.C.A. §§ 5103, 5103A.  Because the law, and not the 
evidence, is dispositive of this claim, the VCAA is not 
applicable.  Mason v. Principi, 16 Vet. App. 129, 132 (2002).

The Board notes that a claim for an apportionment is a 
"contested claim" and is subject to special procedural 
regulations.  Efforts have been taken to provide both the 
appellant and the veteran with notice of the actions taken by 
the agency of original jurisdiction and both have been 
furnished a copy of a statement of the case and other 
relevant appeal documents.  38 C.F.R. § 19.100 et seq. 
(2003).  In March 2003, the Board forwarded to the veteran's 
last address of record copies of the statement of the case 
and the substantive appeal and he was given the opportunity 
to respond.  This action constitutes sufficient evidence of 
notice.  38 C.F.R. § 20.504.  The Board's notice is not 
inconsistent with "one review on appeal to the Secretary" 
because the Board is not considering additional evidence.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

Analysis

In 1998, the veteran filed a claim for non-service-connected 
pension benefits.  The RO granted the benefit in February 
2000, effective from July 9, 1998.  Following receipt of 
financial information, the veteran was advised in March 2000 
of the amount of his non-service-connected pension award.

The appellant on behalf of the veteran's child, KLC, filed an 
original claim for apportionment of the veteran's non-
service-connected pension benefits in June 2000.  The 
document was actually received by VA on June 19, 2000, as 
evidenced by the date stamped by VA.  In support of her 
claim, the appellant produced a copy of a birth certificate 
showing her as the mother of KLC, who was born in December 
1982, and a December 1983 court order in which she was 
awarded custody of KLC and the veteran was ordered to pay 
child support for KLC.

In July 2000, the RO notified the veteran of the appellant's 
request for apportionment of his VA benefits.

In August 2000, the RO granted apportionment of the veteran's 
pension benefits on behalf of KLC with payment commencing on 
August 1, 2000.  The apportionment was to terminate in 
December 2000, when KLC reached the age of 18.

The appellant appealed the effective date of the award.  She 
argues that the effective date of the apportionment should 
have been July 1998, which was the effective date for the 
veteran's award of non-service-connected pension benefits.  
She maintains that VA should have provided notice to her or 
her daughter, KLC, that the veteran was receiving pension 
benefits.  She says she would have filed for an apportionment 
earlier if she had known that the benefits were available.  
She states that her daughter is being unfairly penalized by 
VA's failure to provide sufficient notice.

The law provides that a veteran's pension benefits may be 
apportioned.  38 U.S.C.A. § 5307; 38 C.F.R. § 3.450.  If 
there is a child of the veteran not in his custody, 
apportionment will not be authorized unless and until a claim 
for an apportionment is filed on the child's behalf.  38 
C.F.R. § 3.458(g).

The effective date of an original claim for apportionment 
will be in accordance with the facts found, that is, the date 
the claim is received or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(a), (e).  Generally, the actual payment of benefits 
begins on the first day of the calendar month following the 
month in which the award became effective.  38 C.F.R. § 3.31.

The appellant's original claim for apportionment on behalf of 
the veteran's child, KLC, was received by VA on June 19, 
2000.  The apportionment is therefore effective from the date 
the claim was received, June 19, 2000.  See 38 C.F.R. § 
3.400(a), (e).  Since the effective date in this case is 
governed by the date of receipt of the claim for the 
apportionment, and not the date that the veteran began 
receiving pension benefits, the proper effective date for the 
apportionment is June 19, 2000, and no earlier.  There is no 
legal authority for awarding an apportionment earlier than 
the date on which VA receives the claim.  

The appellant's contention that VA had some sort of 
responsibility to inform her that the veteran was granted 
non-service-connected pension benefits, and that she could 
file a claim of apportionment on behalf of the veteran's 
daughter, KLC, has been considered.  The Board notes that 
section 38 U.S.C.A. § 7722, governing "Outreach Services", 
provides in pertinent part that VA "shall distribute full 
information to eligible veterans and eligible dependents 
regarding all benefits and services to which they may be 
entitled."   The Board notes, however, that the appellant's 
application for benefits was VA's first notice of the veteran 
having a dependent child.  When the veteran submitted an 
Improved Pension Eligibility Verification Report (Veteran 
With No Children) (VA Form 21-0516-1) in March 2000, he 
indicated that he did not have any dependent children.  He 
also made no reference to having children or providing any 
type of child support when he submitted an Income-Net Worth 
And Employment Statement in September 1998.  38 U.S.C.A. § 
7722(c)(1) is therefore not applicable because VA had no 
reason to believe that there was an eligible dependent.  
Further, the United States Court of Appeals for Veterans 
Claims (Court) has held that VA is not required to anticipate 
any potential claim for a particular benefit where no 
intention to raise it was expressed.  See Brannon v. West, 12 
Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 
356-57 (1995).  In other words, VA had no responsibility to 
inform the appellant of the potential benefit.

The Board sympathizes with the appellant and her daughter.  
However, VA cannot award a retroactive effective date prior 
to the date it receives a claim unless there is specific 
statutory authority for such a retroactive effective date.  
Nothing in Chapter 53 of Title 38, United States Code, 
provides authority for awarding an apportionment earlier than 
the date on which VA receives the claim.  A Federal agency's 
power is no greater than that delegated to it by Congress.  
Lyng v. Payne, 476 U.S. 926, 937 (1986).

With respect to the commencement date of the award, the 
general rule, as noted above, is that the actual payment of 
benefits begins on the first day of the calendar month 
following the month in which the award became effective.  38 
C.F.R. § 3.31.  However, under 38 C.F.R. 3.31(c), adjustments 
of awards such as in a case of original or increased 
apportionments are specifically excluded.  For this reason, 
the Board finds that the actual date that payment for the 
apportionment of the veteran's non-service-connected pension 
commences is June 19, 2000, which was the date of receipt of 
the appellant's claim.



ORDER

The effective date for the apportionment of the veteran's 
non-service-connected pension benefits on behalf of the 
veteran's child, KLC, and the commencement date for payment 
of the apportionment is June 19, 2000.  To this extent the 
appeal is granted.



			
                GARY L. GICK                                                 
J. E. DAY
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



